Citation Nr: 1101371	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and the Bronze 
Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter, the Veteran moved to Florida and his claims 
folder was transferred to the RO in St. Petersburg, Florida.

In February 2010, the Veteran's TDIU claim was remanded for 
further development.  The Board is satisfied there was 
substantial compliance with its remand order. See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus (20%); peripheral neuropathy of the right lower 
extremity (20%); peripheral neuropathy of the left lower 
extremity (20%); hypertension associated with diabetes mellitus 
(10%); carpal tunnel syndrome of the right upper extremity 
associated with diabetes mellitus (10%); carpal tunnel syndrome 
of the left upper extremity associated with diabetes mellitus 
(10%); and erectile dysfunction associated with diabetes mellitus 
(noncompensable), for a total combined evaluation of 60 percent 
from May 11, 2007, and to 70 percent, effective June 11, 2007. 

2.  The preponderance of the evidence shows that the Veteran's 
service-connected disabilities do not preclude him from securing 
and maintaining some form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VCAA notice requirements have been satisfied 
by virtue of letters sent to the Veteran in September 2007, prior 
to the initial unfavorable decision on appeal.  Another notice 
letter was sent in February 2010.  Those letters informed him of 
what evidence was required to substantiate the TDIU claim, and of 
his and VA's respective duties for obtaining evidence.  
Thereafter, the case was readjudicated by way of a November 2010 
supplemental statement of the case.  The Veteran has also been 
advised as to how disability ratings and effective dates are 
assigned.  See Dingess, supra.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical 
evidence, and private medical evidence.  The Veteran has 
undergone a VA general medical examination in conjunction with 
his claim.  Significantly, he has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU. According to 
his TDIU application, received in October 2007, he stated that he 
became too disabled to work in July 2004, and last worked full-
time as a teacher at that time.  He also indicated that he has a 
college education.   

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the Veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the Veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All Veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the scheduler criteria are not 
met, an extraschedular rating is for consideration.  38 C.F.R. § 
3.321.

The Veteran is currently service-connected for diabetes mellitus 
(20%); peripheral neuropathy of the right lower extremity (20%); 
peripheral neuropathy of the left lower extremity (20%); 
hypertension associated with diabetes mellitus (10%); carpal 
tunnel syndrome of the right upper extremity associated with 
diabetes mellitus (10%) carpal tunnel syndrome of the left upper 
extremity associated with diabetes mellitus (10%); and erectile 
dysfunction associated with diabetes mellitus (noncompensable); 
for a total combined evaluation of 60 percent from May 11, 2007, 
and to 70 percent, effective June 11, 2007.

Because the Veteran's combined evaluation was 60 percent as of 
May 11, 2007, and his service-connected disabilities result from 
a common etiology, the schedular criteria have been met.  
38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-
connected disabilities preclude him from obtaining or engaging in 
substantially gainful employment.  The central inquiry is, 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-
connected disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For the Veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case outside 
the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  
The sole fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough.  The assignment of a rating 
evaluation is itself recognition of industrial impairment.  
Therefore, the question now presented is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  See 
Van Hoose, supra.

Though the Veteran has been prescribed insulin for his diabetes, 
a July 2008 VA examiner indicated that the Veteran did not have 
to regulate his activities due to his diabetes.  It was also 
noted that his hypertension has no significant effects on 
occupational activities or on usual daily activities.  See July 
2008 VA examination report.

The Board further acknowledges the June 2007 and July 2008 
findings of severe sensory neuropathy of the lower extremities.  
However also noted was only mild to moderate motor peripheral 
neuropathy.  Moreover, the Veteran's primary manifestation of his 
carpal tunnel syndrome is handgrip weakness; there is no evidence 
of muscle atrophy or abnormality of muscle tone or tremors.  

Pursuant to the February 2010 Board remand, the Veteran underwent 
a July 2010 VA examination to assess any effect that the service-
connected disabilities, as a whole, have on his employability.  
The examiner opined that the Veteran's inability to secure or 
follow a substantially gainful occupation was not caused by or a 
result of his service connected disabilities.  In offering this 
assessment, the examiner acknowledged the Veteran's employment 
limitations due to his physical conditions and recommended that 
the Veteran limit his employment to performing light duty or 
sedentary occupations.  The Board finds that the February 2010 VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning; therefore it is afforded significant probative 
value.  The VA examiner reviewed the entire claims file and 
included a synopsis of the Veteran's medical history and an 
examination of the Veteran was performed.  A medical opinion that 
is a factually accurate, fully articulated, and based on sound 
reasoning carries significant weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the Veteran does have some employment 
impairment due to his service-connected disabilities, however, 
the Board finds that the preponderance of the evidence shows that 
his service-connected disabilities, in and of themselves, are not 
of such severity as to preclude his participation in all forms of 
substantially gainful employment.  Indeed, despite the Veteran's 
service-connected disabilities, the February 2010 VA examiner 
opined that the Veteran is able to do light duty or sedentary 
work.  

Thus, in light of the Veteran's level of education, his work 
experience, and the February 2010 VA opinion, the Board finds 
that the evidence does not support the Veteran's contention that 
he is totally unemployable due to his service-connected 
disabilities.  Thus, the criteria for establishing a TDIU are not 
met.  In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b) (West 2002).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


